Case 18-81127-TLS               Doc 149    Filed 12/28/18 Entered 12/28/18 15:46:57              Desc Main
                                          Document      Page 1 of 1


                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF NEBRASKA

IN THE MATTER OF                                         )        Case No. BK 18-81127-TLS
                                                         )
EAT FIT GOT HEALTHY FOODS, LLC et al1                    )        Chapter 11
                                                         )
                                   Debtors.              )

                                 NOTICE OF FILING AND
                    NOTICE SETTING OBJECTION/RESISTANCE DEADLINE

TO: ALL PARTIES IN INTEREST

          NOTICE IS HEREBY GIVEN that Eat Fit Go Healthy Foods, LLC et al., filed their
Motion for Order Approving Bidding Procedures and Motion for Order pursuant to 11 U.S.C. §§
105(a) and 365 and Fed. R. Bank. P. ("Rule") 6006 Authorizing and Approving Procedures
Governing the Assumption and Assignment of Executory Contracts and Unexpired Leases.

             Notice is further given:

         1. That the last day to object or resist the Motion is January 7, 2019.

        2. That if the objection/resistance period expires without the filing of any objection or
resistance, the Bankruptcy Court will consider entering an Order approving the Motion without
further hearing.

                                                 EAT FIT GOT HEALTHY FOODS, LLC et al,
                                                 Debtors

                                                 By:     /s Patrick R. Turner
                                                         Patrick R. Turner (#23461)
                                                         Stinson Leonard Street, LLP
                                                         1299 Farnam Street, Suite 1500
                                                         Omaha, NE 68102
                                                         Tel. No. (402) 342-1700
                                                         Fax No. (402) 342-1701
                                                         Patrick.turner@stinson.com




1
 Debtors in this case include: Eat Fit Go Omaha Kitchen, LLC, Eat Fit Go Kansas City Kitchen, LLC, Eat Fit Go
Georgia Kitchen, LLC, Eat Fit Go Arizona Kitchen, LLC, Eat Fit Go Healthy Foods - Des Moines, LLC, Eat Fit Go
Healthy Foods - Kansas City, LLC, EFG Shared Services, LLC (No Rev), Eat Fit Go Healthy Foods - Omaha, LLC, and
Eat Fit Go Healthy Foods - Minnesota, LLC.

CORE/3007017.0005/141705053.1
